[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT           FILED
                      ________________________ U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                                                             May 8, 2009
                             No. 08-13958
                                                          THOMAS K. KAHN
                         Non-Argument Calendar
                                                              CLERK
                       ________________________

                   D. C. Docket No. 07-60207-CR-WJZ

UNITED STATES OF AMERICA,


                                                           Plaintiff-Appellee,

                                  versus

LAZARO VILLALBA,

                                                        Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                              (May 8, 2009)

Before TJOFLAT, DUBINA and HILL, Circuit Judges.
PER CURIAM:

      Richard F. Della Fera, appointed counsel for Lazaro Villalba in this direct

criminal appeal, has moved to withdraw from further representation and filed a

brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18

L.Ed.2d 493 (1967). Our independent review of the entire record confirms that

there are no issues of arguable merit on appeal. Therefore, counsel’s motion to

withdraw is GRANTED, and Villalba’s conviction and sentence are

AFFIRMED. The motion for appointment of alternate counsel is DENIED.




                                         2